Citation Nr: 0704704	
Decision Date: 02/20/07    Archive Date: 02/27/07

DOCKET NO.  03-00 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
lumbosacral strain.

2.  Entitlement to an evaluation in excess of 50 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

James A. Frost, Counsel

INTRODUCTION

The veteran had active military service from November 1968 to 
May 1970 and from February 1973 to February 1974.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in May 2002 by the Montgomery, 
Alabama, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

A rating decision in April 1981 denied the appellant's claim 
of entitlement to service connection for lumbosacral strain.  
He did not initiate an appeal to the 
Board of that rating action by filing a timely notice of 
disagreement and, consequently, the RO's denial of service 
connection for lumbosacral strain 
became final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 20.200, 
20.201, 20.302(a) (2006).  In December 2001 and thereafter, 
the appellant submitted additional evidence in an attempt to 
reopen the claim.  The RO found 
that the additional evidence was new and material, and the 
current appeal on that issue ensued.        

On September 26, 2006, the appellant testified at a hearing 
before the undersigned Acting Veterans Law Judge at the RO.  
A transcript of that hearing is of record.


FINDINGS OF FACT

1.  An unappealed RO decision in April 1981 denied a claim of 
entitlement to service connection for lumbosacral strain.

2.  Evidence added to the record since April 1981 does not 
relate to an unestablished fact necessary to substantiate the 
claim for service connection for lumbosacral strain and does 
not raise a reasonable possibility of substantiating the 
claim.   

3.  The appellant's PTSD is primarily manifested by intrusive 
memories and disturbing dreams of experiences in Vietnam, 
irritability, and social withdrawal, without any medical 
finding or opinion of record that PTSD symptoms interfered 
with his workplace functioning.  

4.  The appellant's PTSD is not manifested by suicidal 
ideations; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; or neglect of personal appearance and 
hygiene.        


CONCLUSIONS OF LAW

1.  A rating decision in April 1981, which denied entitlement 
to service connection for lumbosacral strain, is final.  
38 U.S.C.A. § 7105 (West 2002).

2.  Additional evidence received since April 1981 is not new 
and material, and the claim for service connection for 
lumbosacral strain is not reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2006). 

3.  Entitlement to an evaluation in excess of 50 percent for 
PTSD is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2006).      




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and to Assist  
VA has fulfilled the notice and duty to assist provisions of 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  Letters sent to 
the appellant in March 2002 and March 2006 by the RO 
satisfied the statutory and regulatory duty to notify 
provisions.  VA has afforded the appellant mental disorders 
examinations for disability evaluation purposes.  The 
appellant has not identified any existing additional evidence 
not in his claims file material to either his increased 
rating claim or to his attempt to reopen his service 
connection claim which was the subject of a prior final 
disallowance.  Therefore, the Board finds that VA has met the 
duties to notify and to assist required by law as to the 
issues decided herein.  The appellant and his representative 
have had ample opportunity during the more than five years 
that his appeal has been pending to submit evidence and 
argument in support of the appeal, and the timing of the VCAA 
notice provided to the appellant was in no way prejudicial to 
him.    

Attempt To Reopen Service Connection Claim 

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein. 38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2006).

When a claim is disallowed by an agency of original 
jurisdiction, the claim may not thereafter be reopened and 
allowed, and a claim based upon the same factual basis may 
not be considered.  38 U.S.C.A. § 7105 (West 2002).  If new 
and material evidence is presented or secured with respect to 
a claim which has been disallowed, the claim shall be 
reopened and the former disposition of the claim shall be 
reviewed.  38 U.S.C.A. § 5108 (West 2002). 

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2006).

When a claimant seeks to reopen a final decision based on new 
and material evidence, a two-step analysis must be applied.  
See Elkins v. West, 12 Vet. App. 209, 214-5 1999); Winters v. 
West, 12 Vet. App. 203, 206-7 (1999); Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).  The first step is to determine whether 
new and material evidence has been received under 38 C.F.R. 
§ 3.156(a).  Then, the merits of the claim may be evaluated, 
after ensuring that the duty to assist under 38 U.S.C.A. 
§ 5103A has been met. 

Competent medical evidence means evidence provided by a 
person who is qualified by education, training, or experience 
to offer medical diagnoses, statements, or opinions.  
38 C.F.R. § 3.159(a)(1) (2006).

The evidence of record at the time of the prior final 
disallowance in April 1981 of the appellant's claim of 
entitlement to service connection for lumbosacral strain 
included the appellant's service medical records for his two 
periods of active duty service, a statement in writing by the 
office of a private physician, an interim summary of his 
hospitalization at a VA Hospital in May/June 1976, and a 
transcript of a hearing in September 1977 before the 
compensation and pension board of the RO at which the 
appellant testified.  

The service medical records disclosed that, in April 1970, 
the appellant was observed in a battalion aid station for the 
better part of two days after he slumped to the floor in the 
dining hall.  A physical examination on his arrival at the 
battalion aid station did not reveal a cause for the event in 
the dining hall.  The appellant indicated to treating service 
department medical personnel that he was dizzy and felt 
"weakness" in his stomach before he collapsed and that he 
remembered nothing about what happened to him until later 
when he found himself in the battalion aid station.  The 
impression was syncope of  questionable [or unknown] 
etiology.  "Syncope" is a temporary suspension of 
consciousness due to a generalized cerebral ischemia; a faint 
or swoon.  "Ischemia" is deficiency of blood in part of the 
human body.  See Dorland's Illustrated Medical Dictionary 
861, 1622 (28th ed., 1994).  When seen by a service 
department physician the morning after he spent a full day in 
the battalion aid station, the veteran stated that he had 
been briefly dizzy when he sat up that morning and that he 
was having mild pain in his lumbar spine region on both the 
right and left sides.  The balance of the service medical 
records for the appellant's first period of active service 
are negative for any more complaints by him of low back pain 
or for any medical findings or diagnosis of an abnormality or 
disorder of the lumbosacral spine.  At a medical examination 
in November 1970 for release from active duty, the 
appellant's spine was evaluated as normal.

In his September 1977 hearing testimony, the veteran stated 
that he had sustained a workplace low back injury in 1971 in 
between his two periods of active service, for which he had 
been treated by a private physician.  See transcript at page 
9.  In a statement received in February 1977, the office of 
the private doctor confirmed that the appellant had been 
treated in 1971 for a workplace injury but stated that the 
records of the appellant's medical care at that time were not 
available.  

In a report of medical history in January 1973 for re-
enlistment, the appellant denied having recurrent back pain 
or arthritis.  X-rays of the appellant's lumbosacral spine 
taken in March 1973 during his second period of active 
service were normal.  A medical board was convened during the 
appellant's second period of service to consider his fitness 
for continued service.  In February 1974, the medical board 
found the appellant unfit for further Marine Corps service by 
reason of psychiatric disability.  In the report of their 
evaluation of the appellant, the medical officers who 
comprised the board made a finding that the appellant was 
suffering from no disability which was an incident of service 
or aggravated by service.    

The interim summary of the appellant's hospitalization at a 
VA Hospital in May/June 1976 noted that he had been evaluated 
by the hospital's orthopedic service and that the diagnosis 
made by the orthopedist had been chronic lumbar strain, with 
no evidence of disc disease.  

The basis of the prior final disallowance in April 1981 of 
entitlement to service connection for lumbosacral strain was 
the fact that there was no basis in the record to link a 
current lumbosacral spine disability to the appellant's 
active military service.  

The only probative evidence on the question of whether a 
current spinal disability is etiologically related to some 
incident in or manifestation during an individual's active 
military service years earlier would have to be competent 
medical evidence.  Such being the case, in order to be 
"material" within the meaning of 38 C.F.R. § 3.156(a) 
(2006), additional evidence presented or secured in an 
attempt to reopen a finally denied service connection claim 
would have to be competent medical evidence.  No such 
additional evidence has been received in the appellant's case 
since April 1981, when the RO denied his claim for service 
connection for lumbosacral strain.

The additional evidence received since April 1981 concerning 
the appellant's back/spine consists of his written statements 
and hearing testimony and VA outpatient medical treatment 
records.  The veteran's statements attributing his claimed 
current low back pain to his active service are not new, in 
that he had made that assertion before the unappealed rating 
decision in April 1981 denied his service connection claim.  
In any event, any such statements by the appellant, who is a 
layman not qualified to provide a medical opinion on a 
question of medical diagnosis or on a question of medical 
causation, would not be material even were they new.  See 
38 C.F.R. § 3.159(a) (2006); Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992). 

The appellant's VA treatment records contain the report of a 
CT scan of his lumbar spine in July 2002 which was read by a 
VA staff radiologist as showing disc herniation at L5-S1 and 
osteoarthritis.  The report of the July 2002 lumbar CT scan 
shows current abnormality of the appellant's lumbosacral 
spine but does not link such abnormality or any disability of 
the appellant's lumbosacral spine to service and thus may not 
be considered material evidence on the issue before the Board 
in this appeal.  

In sum, the appellant and his representative have not 
presented new and material evidence to reopen his claim for 
service connection for lumbosacral strain, nor have they 
identified any existing evidence which is not yet of record 
in this case which would constitute new and material 
evidence.  Therefore, the claim for service connection for 
lumbosacral strain may not be reopened.  See 38 U.S.C.A. §§ 
5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2006).      

Increased Rating 

Disability evaluations are determined by application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
Part 4.  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  

When there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture presented more nearly 
approximates the criteria for that rating; otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2006).

38 C.F.R. § 4.130, Diagnostic Code 9411, pertaining to PTSD, 
and a General Formula for Rating Mental Disorders, provide 
that a 50 percent evaluation requires occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  

A 70 percent evaluation under the provisions of 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 requires occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: Suicidal ideations; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); inability to establish and maintain effective 
relationships.

An evaluation of 100 percent requires total occupational and 
social impairment, due to such symptoms as: Gross impairment 
and thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  
              
Compensation shall not be paid if a claimed disability was 
the result of the person's own willful misconduct or abuse of 
alcohol or drugs.  38 U.S.C.A. §§ 105, 1110 (West 2002); 38 
C.F.R. §§ 3.1(n), 3.301(c) (2006).    

In May 1999, in connection with his claim for increased 
disability compensation for PTSD, the appellant was evaluated 
by a VA clinical psychologist, who interviewed him and 
administered psychological tests to him.  In the report of 
the examination, the VA psychologist stated that the 
appellant's responses to the questions on the psychological 
tests indicated that he had, as he claimed to have, symptoms 
of PTSD such as intrusive thoughts and nightmares concerning 
his time in Vietnam, sleep disturbance, and a sense of 
detachment from other people.  She rendered a diagnosis on 
Axis I of PTSD, chronic.  

In the May 1999 clinical interview, the appellant stated 
that, since 1984 when he first received psychiatric 
treatment, he had, as the examining VA psychologist put it, 
an "erratic work history."  He stated that he had worked as 
a mechanic, a carpenter, and a janitor, among other types of 
work, and held one job he had in the period 1984-1999 for a 
year, and that was the longest he held any job.  The 
appellant said that he had lost some assignments as a 
mechanic due to problems attributable to his non-service-
connected disability of hearing impairment, but that he quit 
or was fired from most jobs because of his problem of his 
"attitude" and his problem dealing with authority figures.  
The examining VA psychologist made no finding that the 
appellant's work performance, or lack of it, was a 
manifestation of his service-connected psychiatric disability 
of PTSD.  

The examining VA psychologist assigned a Global Assessment of 
Functioning (GAF) score of 45.  The GAF scale is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  American Psychiatric Association, Diagnostic and 
Statistical Manual of Mental Disorders 32 (4th ed. 1994).   A 
GAF score of 45 denotes serious symptoms or any serious 
impairment in social, occupational, or school functioning.  

At a VA mental disorders examination in March 2002, it was 
noted that the appellant was being seen at a VA outpatient 
mental health clinic and had been prescribed psychoactive 
medication, including the anti-depressant medication 
Wellbrutin.  The appellant stated to the VA examiner that 
"he cannot put up with people on the job or his boss and he 
usually walks off from the job."  The report of the March 
2002 examination contains no information about any job the 
appellant held at that time or recently.  The appellant 
admitted to the heavy use of alcohol for many years.  He 
stated that he often drank as many as 12 beers in one day.  
He claimed that his heavy drinking was to "forget about 
Vietnam" and to also alleviate some of his depression.  The 
appellant indicated that he continued to have nightmares and 
to be socially isolated.  He said that he was unable to cope 
with the problems of day to day life but he denied having any 
thoughts of suicide.  

On mental status examination, the appellant was alert and 
oriented times three.  His affect was appropriate; his mood 
was irritable and depressed; his concentration on serial 
seven testing was poor; his judgment and insight were very 
limited; and his recent and remote memory were fair.  The 
diagnosis on Axis I was PTSD with chronic alcohol abuse.  The 
VA examiner assigned a GAF score of 60, which denotes 
moderate symptoms or moderate difficulty in social, 
occupational, or school functioning.  

At a VA mental disorders examination in June 2004, the 
appellant indicated to the VA examiner that his medical 
problems included disorders of his spine, carpal tunnel 
syndrome, bursitis, and sleep apnea, none of which are 
service-connected disabilities.  The appellant stated that he 
consumed alcohol every day from morning to night, and was 
drinking a fifth of brandy and two cases of beer per week.  
He said that he was not working and he did not report working 
recently for wages.  He told the VA examiner that the job of 
mechanic which he used to be able to do had become "too 
computerized" and that he "got lost on computers."  The 
appellant stated that he was not under the care of a 
psychiatrist and that he was not receiving any form of 
counseling.  The appellant alleged that since the VA 
examination in March 2002 his irritability, sense of 
worthlessness, and social withdrawal had increased, although 
he said there was a woman who was his "girlfriend."  

On mental status examination, the appellant was alert, lucid, 
and cooperative; his affect was solemn; although he had a 
problem with concentration, his cognitive functioning, 
ability to communicate, and memory were not impaired.  He 
complained of having poor sleep interrupted by nightmares.  
He stated that he was angry at the world and that he did not 
trust anyone.  The diagnoses on Axis I were PTSD, chronic, 
moderate, and alcohol dependence.  The VA examiner assigned a 
GAF score of 50, which denotes serious symptoms or any 
serious impairment in social, occupational, or school 
functioning.  The VA examiner recommended that the veteran be 
treated for his history of alcohol abuse.        

In this case, the reports of the VA mental disorders 
examinations in May 1999, March 2002, and June 2004, as well 
as the appellant's VA outpatient treatment records compiled 
during the appeal period fail to show that he has during the 
appeal period exhibited any of the symptoms listed in the 
general formula for rating mental disorders of 38 C.F.R. 
§ 4.130 as indicative of impairment due to psychiatric 
illness at the 70 percent disabled level except for 
difficulty in adapting to work or a worklike setting, with 
possible stressful circumstances.  However, the record shows 
that the appellant has been avoiding work and worklike 
settings and has not been applying for employment in recent 
years.  

There is no medical finding or medical opinion of record by a 
mental health professional who has evaluated or treated the 
appellant and is familiar with his health history and his 
work history to the effect that symptomatology of PTSD 
accounts for the appellant's lack of employment or his 
history of failing to maintain any employment he did secure.  
There is no convincing evidence of record showing that PTSD 
symptoms ever made the appellant unable to perform the tasks 
of a job.  The appellant has stated that he has chronic sleep 
impairment, but there is no competent medical evidence of 
record showing that such claimed sleep impairment is a 
symptom of his service-connected disability of PTSD.  38 
U.S.C.A. §§ 105, 1110 (West 2002); 38 C.F.R. §§ 3.1(n), 
3.301(c)(2) (2006).

The disability picture presented by the evidence of record in 
the appellant's case does not more nearly approximate the 
schedular criteria for an evaluation of 70 percent than the 
schedular criteria for an evaluation of 50 percent.  There 
is, therefore, no reasonable basis in law or in fact to allow 
entitlement to a rating higher than 50 percent for the 
appellant's PTSD, and an increased rating is not warranted.  
See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.130, 
Diagnostic Code 9411 (2006).       

The Board is required to address the issue of entitlement to 
an extraschedular rating under 38 C.F.R. § 3.321 (2006) only 
in cases where the issue is expressly raised by the claimant 
or the record before the Board contains evidence of 
"exceptional or unusual" circumstances indicating that the 
rating schedule may be inadequate to compensate for the 
average impairment of earning capacity due to the disability.   
See VAOGCPREC 6-96.  In this case, consideration of an 
extraschedular rating has not been expressly raised.  
Further, the record before the Board does not contain any 
evidence of exceptional or unusual circumstances which might 
preclude the use of the regular rating schedule. Accordingly, 
an extraschedular evaluation is not warranted.  See 38 C.F.R. 
§ 3.321(b)(1).  

As the preponderance of the evidence is against the veteran's 
claim, the benefit of the doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b) (West 2002). 




ORDER

New and material evidence not having been received the claim 
of entitlement to service connection for lumbosacral strain 
is not reopened.

Entitlement to an evaluation in excess of 50 percent for PTSD 
is denied.






____________________________________________
RONALD W. SCHOLZ
Acting Veterans Law Judge, Board of Veterans' Appeals 



 Department of Veterans Affairs


